Citation Nr: 0410845	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  99-20 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to benefits under 38 U.S.C.A. § 1151 for nerve and 
muscle damage, to include hernias and incontinence, as a result of 
a radical prostatectomy with lymph nodes biopsy performed at a 
Veterans Affairs facility in April 1993.  

2.  Entitlement to an initial evaluation in excess of 10 percent 
for excessive abdominal scarring as a result of a radical 
prostatectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from February 1953 to February 
1965.

Historically, by a March 1999 Board of Veterans' Appeals (Board) 
decision, entitlement to benefits under 38 U.S.C.A. § 1151 for 
additional disabilities, claimed as nerve and muscle damage, to 
include hernias and incontinence, as a result of a radical 
prostatectomy with lymph nodes biopsy performed at a Veterans 
Affairs facility in April 1993 was denied, except for excessive 
abdominal scarring, which was allowed.  That March 1999 Board 
decision represents the last final decision with regards to the § 
1151 benefits issue.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

This matter initially came before the Board on appeal from an 
April 1999 implementing rating decision by the Columbia, South 
Carolina, Regional Office (RO), which granted § 1151 benefits for 
excessive abdominal scarring as a result of a radical 
prostatectomy and assigned a 10 percent evaluation.  In Fenderson 
v. West, 12 Vet. App. 119 (1999), the United States Court of 
Appeals for Veterans Claims (Court) explained that there was a 
legal distinction between a claim for an "original" rating and an 
"increased" rating claim.  In light of the aforestated legal 
distinction in Fenderson, the Board has reframed the excessive 
abdominal scarring disability rating appellate issue as that 
delineated on the title page of this REMAND.

During the pendency of the appeal, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. § 5100 et seq. (West 2002)) became law.  

In December 2000, a Travel Board hearing was held before a Board 
Member involving the excessive abdominal scarring disability 
rating appellate issue.  In March 2001, that Board Member remanded 
said appellate issue to the RO for additional evidentiary 
development.

Appellant subsequently appealed a December 2001 rating decision, 
which denied reopening of said § 1151 claim for additional 
disabilities (other than excessive abdominal scarring) as a result 
of a radical prostatectomy with lymph nodes biopsy performed at a 
Veterans Affairs facility in April 1993.  However, the Board has 
reframed that § 1151 appellate issue as delineated on the title 
page of this REMAND, for reasons that will be explained in detail 
below.  

Although appellant expressed disagreement with that December 2001 
rating decision, which increased an evaluation for anxiety 
reaction from 10 percent to 30 percent, and an August 2002 
Statement of the Case and a January 2003 Supplemental Statement of 
the Case were provided him on said issue, the current record 
before the Board does not contain a timely substantive appeal on 
said issue.  Consequently, said issue is not perfected and 
currently before the Board (See 38 U.S.C.A. § 7105 (West 2002) and 
38 C.F.R. §§ 20.200, 20.202, and 20.302(b)) (2003).  

In September 2003, a videoconference hearing was held before 
another Board Member, the undersigned Board Member.  


REMAND

As to the appellate issues, it does not appear that the RO has 
expressly satisfied the Veterans Claims Assistance Act of 2000 
requirement that VA notify the veteran as to which evidence was to 
be provided by the veteran, and which would be provided by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  See also 
March 2001 Board remand.  Due to this procedural due process 
concern, a remand is necessary.  

The service medical records indicate that appellant had a history 
of a childhood appendectomy with scar; and during service, he 
underwent an exploratory laparotomy for possible perforated peptic 
ulcer with no disease found (acute gastritis was diagnosed).  The 
operative record of the April 1993 VA radical prostatectomy in 
question indicates that a vertical midline incision was made from 
the umbilicus to the symphysis pubis with dissection down to the 
rectus muscles and dissection of the prostate gland from the 
bladder.  Subsequent to the operation, appellant's complaints 
included scrotal/bilateral inguinal pain and incontinence.  In 
July 1995, he underwent a private surgical repair of bilateral 
direct inguinal herniae with supra-umbilical incision made; and 
the operative record noted that marked adhesions in the right 
lower quadrant from prior appendectomy were encountered.  In 
October 1996, a second private surgical repair of a right 
recurrent inguinal hernia was performed.  Although pursuant to 
March 2001 Board remand, a July 2001 VA examination was conducted 
with respect to the excessive abdominal scarring disability rating 
appellate issue, the examination appears to have been rather 
cursory and inadequate, and did not fully comply with the remand 
directives.  Additionally, the examination report does not 
indicate who the examiner was; and although an x-ray was 
apparently ordered by the examiner, such x-ray report is not of 
record assuming it was in fact done.  

Furthermore, although the VA's schedule for rating skin disorders 
(including scars) was revised as of August 30, 2002 (See 67 Fed. 
Reg. 49590-49599 (July 31, 2002)), appellant has not been afforded 
appropriate examinations subsequent to August 30, 2002 to assess 
the current nature and severity of the service-connected 
disability at issue.  Appropriate VA examinations, such as 
surgical and dermatologic examinations, are deemed warranted for 
the Board to equitably decide this disability rating appellate 
issue.  

With respect to the § 1151 benefits appellate issue, it should be 
pointed out that 38 U.S.C.A. § 1151 was amended for claims filed 
on or after October 1, 1997.  See Pub. L. No. 104-204, § 422(a), 
110 Stat. 2926 (1996).  Since appellant filed his current § 1151 
benefits claim after the March 1999 Board decision, the amended 38 
U.S.C.A. § 1151 applies to this case.  See 38 U.S.C.A. § 1151 
(West 2002).  38 U.S.C.A. § 1151 as amended states, in pertinent 
part, that where any veteran suffered an injury, or aggravation of 
an injury, as a result of VA hospitalization, medical, or surgical 
treatment, and such injury or aggravation results in additional 
disability, disability compensation shall be awarded in the same 
manner as if such disability or aggravation were service-
connected.  Additionally, it is required that the proximate cause 
of the disability was (A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the part 
of the VA in furnishing hospital care, medical/surgical treatment, 
or examination; or (B) an event not reasonably foreseeable.  38 
U.S.C.A. § 1151 (West 2002).  However, the RO incorrectly 
adjudicated the § 1151 benefits claim on a finality basis, rather 
than as a new claim where intervening change in law or regulation 
created new basis of entitlement to benefit; and failed to provide 
appellant a Statement of the Case or Supplemental Statement of the 
Case containing the applicable provisions of the amended 38 
U.S.C.A. § 1151.  See Routen v. West, 142 F.3d 1434, 1441-42 (Fed. 
Cir. 1998); and Spencer v. Brown, 17 F.3d 368, 372 (Fed. Cir. 
1994), aff'd 4 Vet. App. 283, 288-89 (1993).  

It appears that additional medical clarification as to the 
etiology of appellant's claimed additional disabilities (other 
than excessive abdominal scarring) as a result of a radical 
prostatectomy with lymph nodes biopsy performed at a Veterans 
Affairs facility in April 1993 might prove beneficial in resolving 
this § 1151 benefits appellate issue.  Appropriate VA 
examinations, to include surgical, dermatologic, genitourinary, 
and gastroenterologic findings, are deemed warranted for the Board 
to equitably decide this appellate issue.  

Accordingly, the case is REMANDED for the following:

1.  The RO should send appellant adequate written notification as 
to the information and evidence necessary to substantiate the 
claims at issue (entitlement to benefits under 38 U.S.C.A. § 1151 
for nerve and muscle damage, to include hernias and incontinence, 
as a result of a radical prostatectomy with lymph nodes biopsy 
performed at a Veterans Affairs facility in April 1993 and 
entitlement to an initial evaluation in excess of 10 percent for 
excessive abdominal scarring as a result of a radical 
prostatectomy), including which evidence is to be provided by the 
appellant, and which by VA.  See Quartuccio, supra.; and the 
Veterans Claims Assistance Act of 2000.

2.  The RO should contact appellant and request him to provide any 
additional, relevant medical records (not already submitted) that 
he may have in his possession, as well as the complete names and 
addresses of any physicians or medical facilities which have 
provided him such treatment.  All available, clinical records (as 
distinguished from physicians' statements based upon recollections 
of previous treatment) of such treatment should be obtained from 
the specified health care providers.  The appellant should be 
requested to sign and submit appropriate consent forms to release 
any private medical reports to the VA.  Any records obtained 
should be associated with the claims folders.  

3.  The RO should obtain any additional, relevant VA clinical 
records, including, but not limited to, any x-ray report that may 
have been part of the July 2001 VA examination that was conducted; 
and associate these with the claims folders.

4.  With respect to the excessive abdominal scarring disability 
rating appellate issue, the RO should arrange appropriate VA 
examinations, to include surgical and dermatologic findings.  All 
indicated tests and studies should be performed.  

Color photographs of the abdominal scarring should be 
accomplished, if feasible.  

The examiner(s) should be made aware of the applicable diagnostic 
criteria under the old and new versions of Diagnostic Codes 7801-
7805 for rating scars, set out in 38 C.F.R. § 4.118, and 
specifically report clinical findings that address those rating 
criteria.  

The examiner(s) should review the entire claims folders and 
indicate whether symptoms attributable to the service-connected 
excessive abdominal scarring as a result of a radical 
prostatectomy are reasonably differentiable from any other 
abdominal disabilities, including inguinal herniae or any 
abdominal muscle/nerve damage that may be present.  The 
examiner(s) should describe all symptoms reasonably attributable 
to the service-connected excessive abdominal scarring as a result 
of a radical prostatectomy in adequate detail.  For example, the 
examiner(s) should record measurements of the scar area 
attributable to the service-connected excessive abdominal scarring 
disability (as distinguished from abdominal scarring from an 
appendectomy or other causes separate from the radical 
prostatectomy); indicate whether the service-connected scarring is 
objectively painful, tender, ulcerated, superficial or deep, and 
unstable; and whether such scarring results in limited motion or 
limited function of an affected bodily part.  

The degree of functional impairment or interference with daily 
activities, if any, by the service-connected excessive abdominal 
scarring as a result of a radical prostatectomy should be 
described in adequate detail.

5.  With respect to the § 1151 benefits claim for nerve and muscle 
damage, to include hernias and incontinence, as a result of a 
radical prostatectomy with lymph nodes biopsy performed at a 
Veterans Affairs facility in April 1993, the RO should arrange 
appropriate VA examination(s), to include surgical, dermatologic, 
genitourinary, and gastroenterologic findings.  The examiner(s) 
should review the entire claims folders, examine appellant, and 
express opinion, including the degree of probability expressed in 
terms of is it at least as likely as not (i.e., is there at least 
a 50 percent probability), regarding the following questions:  

(a) Was the radical prostatectomy performed during the April 1993 
VA hospitalization in question properly performed; (b) did such VA 
treatment during the April 1993 VA hospitalization in question 
cause any permanent additional disabilities (apart from the 
excessive abdominal scarring already service-connected), and if 
so, what are the additional disabilities; (c) if such VA treatment 
during the April 1993 VA hospitalization in question caused any 
permanent additional disabilities (apart from the excessive 
abdominal scarring), were such disabilities a certain, or near 
certain, risk of the radical prostatectomy that was performed; (d) 
did such VA treatment during the April 1993 VA hospitalization in 
question permanently worsen any preexisting disability that may 
have been present (versus the continuance or "natural progression" 
of any preexisting disability); (e) were any permanent additional 
disabilities (apart from the excessive abdominal scarring) caused 
by carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA in 
furnishing hospital care, medical/surgical treatment, or 
examination during the April 1993 VA hospitalization in question; 
and (f) were any permanent additional disabilities (apart from the 
excessive abdominal scarring) caused by an event not reasonably 
foreseeable (such as an accident) (i.e., an event that would not 
be reasonably anticipated or expected by a health care provider 
who utilized the degree of care a prudent or competent person so 
engaged would exercise)?  

If these matters cannot be medically determined without resort to 
mere conjecture, this should be commented upon by the examiner(s).  
The examiner(s) should adequately summarize the relevant history 
and clinical findings, and provide adequate reasons for the 
medical conclusions rendered.  

6.  The RO should review any additional evidence and readjudicate 
the appellate issues of entitlement to benefits under 38 U.S.C.A. 
§ 1151 for nerve and muscle damage, to include hernias and 
incontinence, as a result of a radical prostatectomy with lymph 
nodes biopsy performed at a Veterans Affairs facility in April 
1993 and entitlement to an initial evaluation in excess of 10 
percent for excessive abdominal scarring as a result of a radical 
prostatectomy, with consideration of applicable court precedents 
and statutory and regulatory provisions (including, but not 
limited to, the old and new versions of VA's Schedule for rating 
scars, to the extent applicable; and the "fault" amended version 
of 38 U.S.C.A. § 1151).  

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the Board 
for further appellate consideration, after compliance with 
appropriate appellate procedures, including issuance of a 
supplemental statement of the case to include the old and new 
versions of VA's Schedule for rating scars and the "fault" amended 
version of 38 U.S.C.A. § 1151.  No action by the appellant is 
required until he receives further notice.  The Board intimates no 
opinion, either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the requested 
development. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





